DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 07, 2022 have been fully considered but they are not persuasive.  Applicant argues claim 3 has been amended to specifically recite forming collectively, by etching, a recess having a bottom surface and a convexity corresponding to the pattern on a front surface of the base material and a water conduction hole that passes through the bottom surface of the recess and the back surface of the base material.  Applicant argues that Ronzani discloses a process in which through openings are formed first by using a laser and then an etching step is conducted to form recessed regions around the pre-formed through holes.  Applicant argues that the claims are directed to a process in which an etching process is responsible for collectively forming both the claimed recessed region and the water conduction hole passing from the front surface of the base material through to the back surface of the base material.  However, the examiner does not agree with this claim interpretation.  Claim 3 recites, in relevant part,
a step for forming collectively, by etching, a recess having a bottom surface and a convexity corresponding to the pattern on a front surface of the base material and a water conduction hole that passes through the bottom surface of the recess and a back surface of the base material.

The examiner understands claim 3 to read on a process in which water conduction holes that pass from the front surface of the base material through to the bottom surface are formed first and then a subsequent etching step is carried out to form a recessed region around the initially formed through holes.  (In fact. this is exactly what applicant appears to be claiming by the limitation recited in claim 4 – that is, first form water conduction holes passing from the front surface of the base material through to the bottom surface of the base material and then partially etch through the base material to form a recess around the pre-formed through hole – as described in the last sentence of paragraph [0044] in the specification as originally filed).  However, claim 3 reads, again in relevant part:
a step for forming collectively, by etching, a recess having a bottom surface and a convexity corresponding to the pattern on a front surface of the base material and a water conduction hole that passes through the bottom surface of the recess and a back surface of the base material.

In this recitation, the claimed etching step is responsible for collectively:
1) forming the claimed recess having a bottom surface; and,
2) forming a water conduction hole that passes through the bottom surface of the recess and a bottom/back surface of the base material.
In the process of Ronzani, or in a process like that of applicant’s claim 4, first a water conduction hole is formed which passes from the front surface of the base material through to the back surface of the base material.  That is, the method of Ronzani and the method of applicant’s claim, create a water conduction hole before the claimed collective etching step.  However, the water conduction hole of Ronzani (or the hole of applicant’s claim 4) which exists before applicant’s claimed collective etching step, is not a hole which “passes through the bottom surface of the recess and a back surface of the base material.”  Prior to the claimed collective etching step, no recess exists and therefore, there is no bottom surface of a recess through which a water conduction hole may pass.  As such, the pre-existing water conduction hole of Ronzani (or of claim 4) is not a hole that passes through the bottom of a recess.  It is the subsequent etching step of applicant and of Ronzani which etches the recess and in so doing also, collectively forms a water conduction hole which passes through the bottom surface of the recess to the bottom surface of the base material. In view of the above outlined interpretation, the rejection as set forth in the non-final rejection of November 09, 2021 is maintained.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation "after the water conduction hole is formed to pass through the front surface of the base material to the back surface".  There is insufficient antecedent basis for this limitation in the claim as there has been no positive recitation of a step which forms a water conduction hole that passes through the front surface of the base material to the back surface (which is a limitation that finds support in the last sentence of paragraph [0044] which reads: “Note that the recess 12 may be formed by half-etching after the first water conduction hole 14 and the second water conduction hole 15 are formed.”)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication 2008/0028581 as filed by Ronzani (hereinafter, Ronzani).

Regarding claim 3, Ronzani teaches preparing a flat metal base material (see, for example, [0024], [0032] [0057]).  Ronzani teaches a step for forming, by etching, a recess (15) and a convexity corresponding to the pattern on a front surface of the base material (see, for example, FIG. 1 and [0029]).  Ronzani teaches forming by etching water conduction holes (14) that passes through the bottom of a recess (15) and the back surface of the base material (see, for example FIG. 1).  Ronzani teaches the base material may be a cylindrical main body (see, for example, [0032] and [0057]).

Regarding claim 4, Ronzani teaches forming a screen with the water conduction holes and then forming the recess by etching the about half the thickness of the screen (see, for example [0066], [0077], [0078]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ronzani as applied above to claim 3 in view of US Patent 3,616,341 issued to Jumer (hereinafter, Jumer). 

Ronzani does not explicitly teach electropolishing the metal before forming a cylinder.
Jumer teaches electropolishing a metal sheet before forming a cylinder.  It would have been obvious to one skilled in the art to electropolish the base material of Ronzani before forming it into a cylinder because Jumer teaches that the thinning which occurs from the electropolishing process allows for the formation of a more inconspicuous seem.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/           Primary Examiner, Art Unit 1716